Citation Nr: 0511094	
Decision Date: 04/19/05    Archive Date: 04/27/05

DOCKET NO.  03-24 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to a rating in excess of 10 percent for 
traumatic arthritis, status post right wrist fracture.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1972 to December 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision by 
the Jackson, Mississippi, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which, in pertinent 
part, denied entitlement to service connection for hearing 
loss.  The veteran's appeal from a March 2003 rating decision 
denying entitlement to a rating in excess of 10 percent for 
traumatic arthritis, status post right wrist fracture, was 
subsequently merged by the RO under the present docket 
number.

It is significant to note that in an October 2004 rating 
decision the RO granted entitlement to a separate 30 percent 
disability rating for status post carpal tunnel release 
secondary to the veteran's service-connected traumatic 
arthritis, status post right wrist fracture.  The veteran was 
notified of the decision by correspondence dated October 26, 
2004.  As there is no apparent disagreement from that 
determination and the issue has not been developed for 
appellate review, the Board finds no further action as to 
this matter is required.

The Board also notes that statements of record may be 
construed as raising a claim for entitlement to a total 
disability rating based upon individual unemployability.  
This matter is referred to the RO for appropriate action.

The increased rating issue on appeal is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the veteran if further action is required on 
his part.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his service connection claim and has 
sufficiently notified him of the information and evidence 
necessary to substantiate this claim.

2.  The veteran has no present hearing loss disability for VA 
compensation purposes.


CONCLUSION OF LAW

A hearing loss disability for VA compensation purposes was 
not incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  Regulations implementing the VCAA have been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  The 
VCAA and the implementing regulations apply in the instant 
case.  A review of the record shows the veteran was notified 
of the VCAA by correspondence dated in July 2002, prior to 
the adjudication of his claim.  

A VCAA notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  

In this case, the VCAA notice letter provided to the veteran 
generally informed him of the evidence not of record that was 
necessary to substantiate his service connection claim and 
identified which parties were expected to provide such 
evidence.  Although the letter did not specifically address 
the VCAA "fourth element," the Board finds that the veteran 
was otherwise fully notified of the need to give to VA any 
evidence pertaining to the claims.  In fact, 38 C.F.R. 
§ 3.159(b)(1), which includes this "fourth element," was 
cited in the May 2003 statement of the case.  In light of the 
actual notice provided, the Board finds that any content 
deficiency in the notice letter was non-prejudicial error.  

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  Here, because each of 
the content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
veteran covering all content requirements is harmless error.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  See 38 C.F.R. 
§ 3.159.  In this case, the veteran's service medical records 
and all identified and authorized post-service medical 
records relevant to the issue addressed in this decision have 
been requested or obtained.  The Board finds further attempts 
to obtain additional evidence as to this issue would be 
futile.  

In claims for disability compensation the VCAA duty to assist 
requires VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  The Board 
notes that a specific medical opinion pertinent to this issue 
was obtained in September 2004.  The Board finds the 
available medical evidence is sufficient for an adequate 
determination of the issue addressed in this decision.  
Therefore, the duty to assist and duty to notify provisions 
of the VCAA have been fulfilled.  

Factual Background

Service medical records are negative for complaint, 
treatment, or diagnosis of hearing loss.  The veteran's 
November 1973 discharge examination noted audiometer findings 
within normal limits; however, no specific values were 
reported.

In statements in support of his claim the veteran asserted 
that he had hearing loss as a result of his exposure to 
weapon noise during military training and equipment noise as 
a vehicle mechanic.  He stated he believed he had a hearing 
loss because people were always telling him to turn down the 
television.

On VA audiological evaluation in September 2004, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
20
20
LEFT
15
15
20
25
25

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 94 percent in the left ear.  
The examiner noted the veteran's hearing was within normal 
limits bilaterally through 4,000 Hertz.  

Analysis

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2004).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

A hearing loss disability for VA compensation purposes is 
defined by regulation and impaired hearing is considered to 
be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
See 38 C.F.R. § 3.385 (2004).  

Once the requirements of 38 C.F.R. § 3.385 have been met and 
a present hearing "disability" under applicable VA laws and 
regulations is found, a determination must be made as to 
whether the current hearing disorder is related to service.  
In particular, the Court has held that 38 C.F.R. § 3.385 
operates to establish when a measured hearing loss is, or is 
not, a "disability" for which compensation may be paid, 
provided that the requirements for service connection are 
otherwise met.  Hensley v. Brown, 5 Vet. App. 155 (1993).  
Even if a veteran does not have a hearing loss disability for 
VA compensation purposes recorded during service, service 
connection may still be established if post-service evidence 
satisfies the criteria of 38 C.F.R. § 3.385 and the evidence 
links the present hearing loss to active service.  Id. at 
158.  The threshold for normal hearing is 0 to 20 decibels.  
Id. at 157.

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The United States Court of Appeals for Veterans Claims 
(Court) has held that where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91 
(1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The Federal Circuit has also recognized the Board's 
"authority to discount the weight and probity of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2004).

In this case, the Board finds based upon the evidence of 
record that entitlement to service connection for hearing 
loss is not warranted.  While audiometric findings in 
September 2004 are indicative of some loss of hearing acuity, 
the evidence shows that the hearing loss does not meet the 
criteria to be considered a hearing loss disability for VA 
compensation purposes.  There is no evidence of auditory 
threshold findings of 26 decibels or greater in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz or speech 
recognition scores using the Maryland CNC Test less than 94 
percent.  See 38 C.F.R. § 3.385.

Although the veteran believes he has a hearing loss as a 
result of active service, he is not a licensed medical 
practitioner and is not competent to offer opinions on 
questions of medical causation or diagnosis.  Grottveit, 5 
Vet. pp. 91; Espiritu, 2 Vet. App. 492.  Therefore, the Board 
finds the claim must be denied.  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  The preponderance of 
the evidence is against the veteran's claim.


ORDER

Entitlement to service connection for hearing loss is denied.


REMAND

As noted above, there has been a significant recent change in 
VA law.  A review of the record indicates the veteran was 
provided a VCAA notice letter in July 2002; however, that 
correspondence only addressed service connection claims.  The 
Board finds he was not adequately notified of the VCAA as it 
applied to his appeal from the March 2003 rating decision 
denying entitlement to a rating in excess of 10 percent for 
traumatic arthritis, status post right wrist fracture.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) 
(2004); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  See 38 C.F.R. § 3.159.  

In this case, the Board notes that service medical records 
show the veteran sustained a right navicular fracture while 
playing basketball in July 1973.  Reports dated in November 
1973 note he was re-casted for nonunion of his navicular 
fracture.  On VA examination in September 2002 range of 
motion studies revealed dorsiflexion to 20 degrees, palmar 
flexion to 40 degrees, pronation to 10 degrees, and 
supination to 30 degrees.  The diagnosis was traumatic 
arthritis to the right wrist.  VA treatment records dated in 
July 2004 show dorsiflexion limited to no more than 
10 degrees with an inability to rotate the hand laterally or 
medially.  A September 2004 VA examination revealed severely 
limited right wrist motion with active flexion to 15 degrees 
and active extension to 5 degrees; however, range of motion 
findings for pronation and supination were not reported.  

Although records show the RO assigned the present 10 percent 
rating under the criteria for traumatic arthritis, 38 C.F.R. 
§ 4.71a, Diagnostic Code 5010, and considered the criteria 
under Diagnostic Codes 5214 and 5215 for a higher rating, the 
criteria for separate or higher alternative ratings under 
Diagnostic Code 5213 were not addressed.  Therefore, the 
Board finds additional development is required prior to 
appellate review.

VA law provides that evaluation of disabilities based upon 
manifestations not resulting from service-connected disease 
or injury and the pyramiding of ratings for the same 
disability under various diagnoses is prohibited.  38 C.F.R. 
§ 4.14 (2004).  The Court has held that separate rating under 
different diagnostic codes may be assigned where "none of 
the symptomatology for any of [the] conditions is duplicative 
of or overlapping with the symptomatology of the other . . . 
conditions."  Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  
(Emphasis in original.)  It is significant to note that a VA 
General Counsel precedent opinion has held that separate 
ratings were permissible for limitation of flexion and 
limitation of extension of the same leg joint under 
Diagnostic Codes 5260, 5261.  VAOPGCPREC 9-2004 (Sept. 17, 
2004).  

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC, for the 
following:  

1.  The AMC should ensure that the 
notification requirements set forth at 38 
U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) are fully complied with and 
satisfied as to the increased rating 
claim on appeal.  This includes notifying 
the claimant (1) of the information and 
evidence not of record that is necessary 
to substantiate this claim, (2) of the 
information and evidence that VA will 
seek to provide, (3) of the information 
and evidence that the claimant is 
expected to provide, and (4) to request 
or tell the claimant to provide any 
evidence in his possession that pertains 
to the claim.  

2.  The veteran should be scheduled for 
an examination for an opinion as to the 
current nature of his service-connected 
traumatic arthritis, status post right 
wrist fracture.  The examiner should be 
requested identify all present limitation 
of right upper extremity motion as a 
result of the service-connected 
disability, to include any limitation of 
dorsiflexion, palmar flexion, pronation, 
or supination.  The claims folder must be 
available to, and reviewed by, the 
examiner.

3.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issue remaining 
on appeal.  A specific determination must 
be provided as to whether any separate or 
higher alternative ratings are warranted 
under 38 C.F.R. § 4.71a, Diagnostic Code 
5213.  If any benefit sought remains 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


